DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the preliminary amendment filed on 01/20/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10832861 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the current application are broader of scope and encompasses the scope of the limitations of US 10832861 B2. Further comparison of .
US 10,832,861 B2
Application 17/094,351
1. A backplane comprising: a printed circuit board defining a plurality of apertures therethrough; a plurality of first electromagnetic connectors disposed in the apertures of the printed circuit board, each one of the plurality of first electromagnetic connectors configured to form a respective first magnetic circuit portion, each one of the plurality of first electromagnetic connector configured to mate with a respective second electromagnetic connector of a pluggable module to couple the pluggable module with the backplane, the respective second electromagnetic connector configured to form a respective second magnetic circuit portion, the respective first magnetic circuit portion and the respective second magnetic circuit portion configured to form a respective magnetic circuit when the respective first electromagnetic connector is mated with the respective second electromagnetic connector and maintain isolation between the pluggable module and the backplane.
2. The backplane as recited in claim 1, wherein each respective magnetic circuit is configured for at least one of a communications signal or a power signal.
3. The backplane as recited in claim 1, further comprising a cover for at least partially enclosing at least one of the plurality of first electromagnetic connectors.
4. The backplane as recited in claim 1, wherein at least one of the plurality of first electromagnetic connectors comprises a 
5. The backplane as recited in claim 1, wherein at least one of the plurality of first electromagnetic connectors comprises an E-shaped core member.
6. The backplane as recited in claim 1, wherein each respective magnetic circuit comprises an air gap.
7. A system comprising: a printed circuit board comprising a plurality of electromagnetic connectors, each one of the plurality of electromagnetic connectors comprising a first electromagnetic connector comprising a first core member and a first coil disposed about the first core member, the printed circuit board defining an aperture therethrough, the first core member extending through the aperture defined by the printed circuit board; and a module comprising a second electromagnetic connector comprising a second core member and a second coil disposed about the second core member, the second coil comprising a wire wound coil, each respective first core member of the plurality of electromagnetic connectors and the second core member configured to couple each respective first coil to the second coil to form a respective magnetic circuit when each respective first electromagnetic connector is mated with the second electromagnetic connector, each respective magnetic circuit configured to induce a signal in the second coil when each respective first coil is energized while maintaining isolation between the module and the printed circuit board.
8. The system as recited in claim 7, wherein the signal induced in the second 
9. The system as recited in claim 7, wherein each respective first core member is configured to provide alignment with the second core member when the first electromagnetic connector is mated with the second electromagnetic connector.
10. The system as recited in claim 7, wherein each respective first coil comprises a planar winding disposed on a printed circuit board.
11. The system as recited in claim 7, wherein each respective first core member comprises an E-shaped core member.
12. The system as recited in claim 7, wherein each respective magnetic circuit formed from each respective first core member and the second core member comprises an air gap.
13. An industrial control system comprising: a backplane for distributing an Alternating Current (AC) signal, the backplane configured to provide power and bidirectional communications; a plurality of first electromagnetic connectors coupled with the backplane, each one of the plurality of first electromagnetic connectors configured to mate with a second electromagnetic connector of an input/output module to couple the input/output module with the backplane to form a magnetic circuit and provide bidirectional communications between the backplane and the input/output module while maintaining isolation between the input/output module and the backplane.

15. The industrial control system as recited in claim 14, wherein the DC/AC conversion circuitry comprises Pulse-Width Modulation (PWM) circuitry.
16. The industrial control system as recited in claim 13, further comprising: a plurality of modules configured to at least one of transmit or receive data; a serial communications interface configured for connecting the plurality of modules in parallel; and a parallel communications interface configured to individually connect the plurality of modules.
17. The industrial control system as recited in claim 16, wherein at least one of the plurality of modules comprises the second electromagnetic connector, and at least one of the serial communications interface or the parallel communications interface is connected to the at least one of the plurality of modules by mating the second electromagnetic connector with each one of the plurality of first electromagnetic connectors.
18. The industrial control system as recited in claim 16, wherein the serial communications interface comprises a multidrop bus.
19. The industrial control system as recited in claim 16, wherein the parallel communications interface comprises a cross switch.


1. A backplane comprising: a substrate defining a plurality of apertures therethrough; a plurality of electromagnetic connectors at the apertures of the substrate, each one of the plurality of electromagnetic connectors configured to form a first magnetic circuit portion, each electromagnetic connector configured to mate with a second electromagnetic connector of a pluggable module to couple the pluggable module with the backplane, the second electromagnetic connector configured to form a second magnetic circuit portion, the first magnetic circuit portion and the second magnetic circuit portion configured to form a magnetic circuit when the electromagnetic connector is mated with the second electromagnetic connector and maintain isolation between the pluggable module and the backplane.

2. The backplane as recited in claim 1, wherein the magnetic circuit is configured for at least one of a communications signal or a power signal.
3. The backplane as recited in claim 1, further comprising a cover for at least partially enclosing at least one of the plurality of electromagnetic connectors.
4. The backplane as recited in claim 1, at least one of the plurality of 
5. The backplane as recited in claim 1, wherein at least one of the plurality of electromagnetic connectors comprises an E-shaped core member.
6. The backplane as recited in claim 1, wherein the magnetic circuit comprises an air gap.
7. A system comprising: a substrate comprising a plurality of electromagnetic connectors, each one of the plurality of electromagnetic connectors comprising a first electromagnetic connector comprising a first core member and a first coil disposed about the first core member, the substrate defining an aperture therethrough, the first core member extending through the aperture defined by the substrate; and a module comprising a second electromagnetic connector comprising a second core member and a second coil disposed about the second core member, the second coil comprising a wire wound coil, each respective first core member of the plurality of electromagnetic connectors and the second core member configured to couple the first coil to the second coil to form a magnetic circuit when the first electromagnetic connector is mated with the second electromagnetic connector, the magnetic circuit configured to induce a signal in the second coil when the first coil is energized while maintaining isolation between the module and the substrate.
8. The system as recited in claim 7, wherein the signal induced in the second 
9. The system as recited in claim 7, wherein the first core member is configured to provide alignment with the second core member when the first electromagnetic connector is mated with the second electromagnetic connector.
10. The system as recited in claim 7, wherein the first coil comprises a planar winding.
11. The system as recited in claim 7, wherein the first core member comprises an E-shaped core member.
12. The system as recited in claim 7, wherein the magnetic circuit formed from the first core member and the second core member comprises an air gap.
13. A system comprising: a backplane for distributing an electrical signal, the backplane configured to provide bidirectional communications; and a plurality of electromagnetic connectors coupled with the backplane, each electromagnetic connector configured to mate with a second electromagnetic connector of an input/output module to couple the input/output module with the backplane, and provide bidirectional communications between the backplane and the input/output module while maintaining isolation between the input/output module and the backplane.
14. The system as recited in claim 13, further comprising Direct Current (DC)-to-Alternating Current(AC) (DC/AC) conversion circuitry coupled with the backplane for converting a DC signal to an AC signal distributed via the backplane.
15. The system as recited in claim 14, wherein the DC/AC conversion circuitry comprises Pulse-Width Modulation (PWM) circuitry.
16. The system as recited in claim 13, further comprising: a plurality of modules configured to at least one of transmit or receive data; a serial communications interface configured for connecting the plurality of modules in parallel; and a parallel communications interface configured to individually connect the plurality of modules.
17. The system as recited in claim 16, wherein at least one of the plurality of modules comprises the second electromagnetic connector, and at least one of the serial communications interface or the parallel communications interface [[are]] is connected to the at least one of the plurality of modules by mating the second electromagnetic connector with a the electromagnetic connector.
18. The system as recited in claim 16, wherein the serial communications interface comprises a multidrop bus.
19. The system as recited in claim 16, wherein the parallel communications interface comprises a cross switch.
20. The system as recited in claim 16, wherein the serial communications interface and the parallel communications interface are formed on a single substrate with the backplane.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/           Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                             





Examiner, Art Unit 2838